Citation Nr: 0401717	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-05 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right tibia fracture, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which continued the evaluation for residuals 
of the veteran's right tibia fracture as 30 percent 
disabling.

The Board recently, in December 2003, granted the veteran's 
motion to advance his case on the Board's docket.  The Board 
granted the motion because good or sufficient cause, i.e., 
his advanced age, supported doing this.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).

Unfortunately, however, prior to actually deciding this case, 
this appeal must be REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
implementing VA regulations were published and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

The VCAA and implementing regulations were already in effect 
when the veteran filed his claim for an increased rating in 
December 2000, but no steps were taken by the RO to notify 
him of this new law.  As the Certification Worksheet (VA Form 
21-43) indicated, neither the statement of the case (SOC) nor 
the supplemental SOC (SSOC) contained the language of the 
VCAA or its implementing regulations.  Moreover, there is no 
letter in the claims folder informing the veteran of the 
existence and meaning of the VCAA in response to his December 
2000 claim for an increased rating.  Additionally, the 
October 2002 letter sent to the veteran in response to his 
subsequent, August 2002, claim for service connection for 
varicose veins, a right heel spur, and arthritis/degenerative 
joint disease secondary to the right tibia fracture did not 
specifically mention the VCAA.

On December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act contains amendments to 
38 U.S.C.A. §§ 5102 and 5103, the provisions of law that deal 
with VA's duties to notify and assist claimants.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1) (2003), and there was some confusion about 
whether VA could actually decide all claims prior to the 
expiration of the one year period that was provided by 
statute.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA); see 
also 38 U.S.C.A.§ 5103(b)(1)(West 2002).  Because Congress 
made the new amendments effective retroactive to the date of 
the VCAA, they effectively overturn, or invalidate, the 
Federal Circuit's holding in PVA.  Thus, although the 
veteran's appeal was ongoing during this change in the law, 
no due process violations can arise because of PVA concerns 
or the recent amendments.  Cf. Bernard v. Brown, 4 Vet. App. 
384, 393-394 (1993).  The RO should nonetheless ensure that 
its communications with the veteran are consistent with 
the Veterans Benefits Act of 2003.

The Board also notes that the May 2001 VA examiner wrote:  
"[t]here is no C file or medical record available on this 
veteran."  Although there was a subsequent, November 2002 VA 
examination prior to which the examiner did review the claims 
folder, this examination was ordered for the purpose of 
analyzing the disabilities claimed by the veteran in August 
2002 as secondary to the right tibia fracture.  
Significantly, the November 2002 examination did not include 
in its Opinion section a statement regarding the severity of 
the right tibia fracture, itself, although the report did 
address the veteran's right tibia fracture in the Physical 
Examination and Diagnoses sections.  Moreover, while the 
November 2002 examination was cited as evidence in the 
January 2003 SSOC continuing the 30 percent evaluation, it 
was the May 2001 VA examination - absent medical examiner 
review of the claims folder or the veteran's prior medical 
history- which was the primary basis for the findings in the 
SSOC as well as the June 2001 rating and the April 2002 SOC.



In Caffrey v. Brown, 6 Vet. App. 377 (1994), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims) (Court) stated that a medical 
examination conducted in furtherance of the VA's duty to 
assist "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination."  Id. at 381 (citing Waddell v. Brown, 
5 Vet. App. 454 (1993)).  Consideration of such records is 
especially important in the context of an increased rating 
case because of VA's duty to take into account the veteran's 
entire medical history and circumstances when making 
determinations as to the appropriate rating to be assigned.  
See 38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 1 Vet. 
App. at 592.  This duty exists even where, as here, 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue and the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

While medical examiner review of all prior medical records is 
not necessarily required in every case, see Snuffer v. Gober, 
10 Vet. App. 400, 403-404 (1997) and VAOPGCPREC 20-95 (July 
14, 1995), its absence from the May 2001 VA examination, 
where the analysis of severity of the residuals of the 
veteran's right tibia fracture in the context of his prior 
medical history was necessary for an appropriate RO decision 
as to whether to continue the 30 percent evaluation, warrants 
a remand.  Compare Snuffer, 10 Vet. App. at 404 (lack of 
medical examiner review of prior medical records harmless 
because no medical evidence showing either of conditions 
necessary for compensable rating and review would not have 
changed examination findings because condition found 
asymptomatic).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  In particular, the RO 
should inform the veteran of the VCAA, 
its meaning, and the respective 
responsibilities of the RO and the 
veteran under the VCAA and its 
implementing regulations, in accordance 
with Quartuccio, supra, and any other 
applicable legal precedent.  Such 
communications should be consistent with 
the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, 
___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103).

2.  Request any relevant records of the 
veteran's treatment at VA facilities 
since September 2002, including, but not 
limited to, the Martinsburg VA Medical 
Center (VAMC), where he indicated, 
in his October 2002 Statement in Support 
of Claim, VA Form 21-4138, that he has 
received all of his treatment.  Any such 
records should be associated with the 
claims file.

3.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion concerning the severity 
of the residuals of his right tibia 
fracture, and ensure that the VA examiner 
is in possession of and has reviewed the 
claims folder prior to the examination.  
Any indicated studies should be 
accomplished.  All orthopedic dysfunction 
and impairment due to the service-
connected right tibia fracture should be 
set forth in detail.  The examiner should 
record the range of motion observed on 
clinical evaluation, in terms of degrees 
(specifying normal range of motion, too).  
The examiner also should determine 
whether the right tibia disability is 
manifested by pain/painful motion, 
weakened movement, premature/excess 
fatigability, or incoordination, 
including during prolonged use or "flare-
ups" when the symptoms are most 
prevalent.  If possible, the examiner 
should express the degree of additional 
functional loss from this in terms of 
additional limitation of motion above and 
beyond that objectively demonstrated.  
The examiner should also indicate whether 
there is nonunion of the right tibia 
and fibula, with loose motion, requiring 
a brace, as contemplated by Diagnostic 
Code 5262, and explain the basis of this 
finding.

4.  Then readjudicate the claim.  If it 
continues to be denied, send the veteran 
and his representative an SSOC and give 
them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


